EXHIBIT 10.2



AMENDMENT NO. 3
TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT





            This Amendment No. 3 (this “Amendment’) to Amended and Restated
Employment Agreement, dated as of October 1, 2007, but effective as of December
31, 2007 (the “Effective Date”), is made by and between Vanguard Health Systems,
Inc., a Delaware corporation (the “Company”), and Keith B. Pitts (the
“Executive”).



            WHEREAS, the Company and the Executive executed a certain Amended
and Restated Employment Agreement dated as of September 23, 2004, as amended by
Amendment No. 1 dated  as of December  1, 2004 and as further amended by
Amendment No. 2 dated as of December 1, 2005 (collectively, the “EA”),  to
secure the services of the Executive as the Company’s Vice Chairman; and



            WHEREAS, the Company and the Executive wish to further amend the EA
so that its provisions are in full compliance with the final regulations under
Section 409A of the Internal Revenue Code of 1986, as amended, issued jointly by
the United States Treasury Department and the Internal Revenue Service on April
10, 2007, including, without limitation, amending its provisions to insert the
set of conditions set forth in Section 1.409A-1(n)(2)(ii) of the final
regulations (such set of conditions commonly referred to as the “safe harbor
good reason conditions”).



            NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, the Company and the Executive hereby agree that the
EA is further amended as follows, such amendments effective as of the Effective
Date:



            1.         Defined Terms.  Except for those terms defined above, the
definitions of capitalized terms used in this Amendment are as provided in the
EA.



            2.         Amendment to First Paragraph of Section 10(d).  The first
paragraph of Section 10(d) of the EA entitled “Termination by the Executive” is
hereby amended by adding the following new sentence immediately after the first
sentence thereof:



                        To be a valid termination of employment by the Executive
under this Agreement for Good Reason, the date of the actual termination of the
Executive’s employment due to any of the Good Reason acts or conditions set
forth in Sections 10(d)(i) through 10(d)(vi) below must occur within a period of
two years following the initial existence of such Good Reason act or condition
which arose without the consent of the Executive.



1

            3.         Amendments to Subsections (i) through (ix) of Section
10(d).   The nine subsections (i) through (ix) of Section 10(d) of the EA
entitled “Termination by the Executive” are hereby deleted in their entirety and
replaced with the following six new subsections (i) through (vi):



                        (i)         a material diminution in the Executive’s
base compensation, except for across-the-board salary reductions similarly
affecting all senior executives of the Company and all senior executives of any
Person (as defined in Section 10(h)(i) below) in control of the Company provided
in no event shall any such reduction reduce the Executive’s base salary below
$605,000;



                        (ii)        a material diminution in the Executive’s
authority, duties or responsibilities;



                        (iii)       a material diminution in the authority,
duties or responsibilities of the supervisor to whom the Executive is required
to report, including a requirement that the Executive’s supervisor report to a
corporate officer or employee instead of reporting directly to the Board of
Directors of the Company;



                        (iv)       a material diminution in the budget over
which the Executive retains authority;



                        (v)        a material change in the geographic location
at which the Executive must perform services under this Agreement, except for
required travel on theCompany’s business to an extent substantially consistent
with his business travel obligations prior to the Change in Control; or



                        (vi)       any other action or inaction that constitutes
a material breach by the Company of the terms of this Agreement.



            4.         Amendment to Section 10(f). Section 10(f) of the EA
entitled “Notice of Termination” is hereby amended by adding the following new
sentence at the end thereof:



                        In respect of a Notice of Termination sent by the
Executive as  a result of any of the Good Reason acts or conditions set forth in
Sections 10(d)(i) through 10(d)(vi) above, it  must be sent by the Executive to
the Company  within 90 days following the initial existence of such Good Reason
act or condition which arose



2



without the consent of the Executive and if not sent within such 90 days, it
shall not be a valid Notice of Termination.

            5.         Amendment to Section 10(g). Section 10(g) of the EA
entitled “Date of Termination” is hereby amended by deleting the number “fifteen
(15)” found on the sixth and seventh lines of Section 10(g) and by replacing
such deleted number with the number “thirty (30)”.



            6.         Amendment to Section 11.  Section 11 of the EA entitled
“Compensation During  Disability, Death or Upon Termination” is hereby amended
by adding the following new Section 11(g) thereto:



                        (g)        Notwithstanding anything to the contrary set
forth in this Agreement, if the Executive is a “specified employee” within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) and the final regulations and  any guidance promulgated thereunder
(“Section 409A”) at the time of the Executive’s termination, then for purposes
solely of the amounts of liquidated damages payable to the Executive in
installments pursuant to Section 11(e)(ii) above, only the portion of the
Deferred Compensation Separation  Benefits (as defined below) which do not
exceed the Section 409A Limit (as defined below) may be made within the first
six (6) months following the Executive’s termination of employment in accordance
with the payment schedule applicable to each such payment or benefit. The term
“Deferred Compensation Separation Benefits” as used herein shall mean the
liquidated damages payable to Executive pursuant to Section 11(e)(ii) above,
together with any other post-termination payments or separation benefits which
may be considered deferred compensation under Section 409A. The term 
“Section 409A Limit” as used herein shall mean the lesser of two (2) times:
(i) Executive’s annualized compensation based upon the annual rate of pay paid
to Executive during the Company’s taxable year preceding the Company’s taxable
year of Executive’s termination of employment as determined under Treasury
Regulation 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance
issued with respect thereto; or (ii) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Code for
the year in which the Executive’s employment is terminated. Any portion of the
Deferred Compensation Separation Benefits in excess of the Section 409A Limit
shall accrue and, to the extent such portion of the Deferred Compensation
Separation



3



Benefits would otherwise have been payable within the first six (6) months
following the Executive’s termination of employment pursuant to Section
11(e)(ii) above, will become payable to the Executive on the first payroll date
that occurs on or after the date six (6) months and one (1) day following the
date of the Executive’s termination of employment. All subsequent Deferred
Compensation Separation Benefits, if any, will be payable in accordance with the
payment schedule applicable to each payment or benefit. The parties hereto agree
that this Section 11(g) is intended to comply with the requirements of Section
409A so that none of the liquidated damages payments and other separation
compensation and benefits to be provided hereunder to Executive will be subject
to the additional tax imposed upon Executive under Section 409A, and any
ambiguities herein will be interpreted to so comply. The Company and the
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to the Executive under Section 409A.



            7.         Ratification.  All other provisions of the EA remain
unchanged and are hereby ratified by the Company and the Executive.



            IN WITNESS WHEREOF, the Company has caused this Amendment to be
executed by its duly authorized officer and the Executive has executed this
Amendment, each as of the day and year first set forth above.





                                                                        Vanguard
Health Systems, Inc.



                                                                       
By:       /s/ Ronald P. Soltman              
                                                                                   
Ronald P. Soltman
                                                                                   
Executive Vice President





                                                                       
Executive:



                                                                       
            /s/ Keith B. Pitts                      
                                                                                   
Keith B. Pitts



4